PER CURIAM.
This is an appeal in a war risk insurance case. The premium paid on the policy continued the insurance in force to December 31, 1918; and the only question which we need consider is whether there was substantial evidence that at that time the insured was totally and permanently disabled within the meaning of the policy. We think that this question must be answered in the negative. The suit was not filed until June, 1932, and the insured was then suffering from grand mal epilepsy, and there was evidence to warrant the conclusion that he was suffering from the same disease at the time of the lapse of the policy. There is no evidence, however, that at that time the disease had reached such stage as to constitute total and permanent disability. On the contrary, there was uncontradicted evidence that insured did work extending over a period oi several years, and earned wages m , . .. , , TT , a very substantial amount. Under such circumstances, verdict should have been directed for the government. Lumbra v. U. S., 290 U. S. 551, 54 S. Ct. 272, 78 L. Ed. 492; U. S. v. Legg (C. C. A. 4th) 70 F.(2d) 106. judgment appealed from will be reversed,
Reversed.